Motion Granted; Vacated and Remanded and Memorandum Opinion filed
January 15, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-11-00470-CV

 TREVOR D. REES-JONES AND DEVON ENERGY PRODUCTION CO.,
                       L.P., Appellants

                                        V.

                       D. BOBBITT NOEL, JR., Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-39598

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed June 20, 2011. On December 28,
2012, the parties filed a joint motion to set aside or vacate the judgment and
remand the cause to the trial court for rendition of judgment in accordance with the
parties= settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, we vacate the judgment signed June 20, 2011, and we remand
the cause to the trial court for rendition of judgment in accordance with the parties=
agreement.

                                              PER CURIAM




Panel consists of Justices Frost, Brown, and McCally.




                                          2
3